Name: Commission Regulation (EC) No 2476/2001 of 17 December 2001 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: trade policy;  international trade;  environmental policy;  marketing;  natural environment
 Date Published: nan

 Avis juridique important|32001R2476Commission Regulation (EC) No 2476/2001 of 17 December 2001 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 334 , 18/12/2001 P. 0003 - 0004Commission Regulation (EC) No 2476/2001of 17 December 2001amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade thereinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 1579/2001(2), and in particular Article 19(3), thereof,Whereas:(1) Amendments have been made to Appendix III to the Convention on International Trade in Endangered Species of Wild Fauna and Flora. Those amendments should be incorporated in Annex C to Regulation (EC) No 338/97.(2) Regulation (EC) No 338/97 should therefore be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora established pursuant to Article 18 of Regulation (EC) No 338/97,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 338/97 is amended as shown in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 209, 2.8.2001, p. 14.ANNEXThe Annex to Regulation (EC No 338/97 is amended as follows:1. The "Notes on interpretation of Annexes A, B, C and D" are amended as follows:(a) Paragraph 12 is replaced by the following: "12. (III) against the name of species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated by a two-letter codes as follows. AR (Argentina), AU (Australia), BO (Bolivia), BR (Brazil), BW (Botswana), CA (Canada), CO (Colombia), CR (Costa Rica), GB (United Kingdom of Great Britain and Northern Ireland), GH (Ghana), GT (Guatemala), HN (Honduras), ID (Indonesia), IN (India), MY (Malaysia), MU (Mauritius), MX (Mexico), NP (Nepal), PE (Peru), TN (Tunisia), UY (Uruguay) and ZA (South Africa)."(b) In paragraph 15 the annotation >TABLE>is replaced by: >TABLE>2. Annex C is amended as follows:(a) In the order "Lamniformes" listed under the heading "Fauna", "Pisces" the following entry is added: >TABLE>(b) In the family "Meliaceae" listed under the heading "Flora":(i) The entry "Cedrela odorata (III PE) + 219 5Cigar-box cedar" is replaced by: "Cedrela ordorata (III CO, PE) + 219 5Cigar-box cedar"(ii) The entry "Swietenia macrophylla (III BO, BR, CR, MX, PE) + 218 5Big-leaf mahogany" is replaced by: "Swietenia macrophylla (III BO, BR, CO, CR, MX, PE) + 218 5Big-leaf mahogany."